         Case 1:19-cv-08345-MKV-DCF Document 47 Filed 05/08/20 Page 1 of 1
      Letter Judge Mary Kay Vyskocil
      Page 1

May 8, 2020

VIA ECF
Honorable Judge Mary Kay Vyskocil
Honorable Magistrate Judge Debra Freeman
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

Re: Kumaran vs. Northland Energy Trading et al 1:19-Cv-08345 (MKV-DCM)

                                  MOTION FOR THIRTY (30) DAY EXTENSION

Dear Honorable Judge Mary Kay Vyskocil and Magistrate Judge Debra Freeman;
         Plaintiff Kumaran respectfully requests an extension on next weeks’ telephonic conference scheduled
for May 14, 2020 for thirty (30) days till any time or after June 14, 2020, related to the Force Majeure of Covid
19. This request in no way reflects Plaintiff’s position or commitment to the case, but is solely related to the
effects of Coronavirus on residents of New York City. Plaintiff has suffered some personal losses, hardship
and substantial impact and relocation over the last weeks. This request is also in light of the Governor Cuomo’s
orders specifically impacting businesses in NY State to close, and the various adjustments all New Yorkers
and small businesses have had to make.
         Since last communications with the Court, Plaintiff and its family and other businesses have been
subject to interruption and various quarantines, impacting its ability to work in normal fashion which it does
not want to prejudice its appearance at this conference. As this Honorable Court is aware, Plaintiff is a resident
of New York City. Defendants are located in New Hampshire.
         Governor Cuomo’s Orders should start to ease effective May 15, 2020. As the State gradually reopens,
Plaintiff will be returning full time to work shortly thereafter and due to the disruption, Plaintiff expects to be
fully back and working by May 18, 2020. This is an unprecedented situation and not a reflection in any way
on the action related to the Defendants. Plaintiff once it returns to work after Gov. Cuomo’s restrictions are
lifted and needs to catch up and refresh on all the pending motions.
        Due to Covid 19, Defendants’ counsel and Plaintiff are yet to set up a Meet and Confer and work
together to resolve the pending Protective Order, which they should start to work together on in the last weeks
of May in time for the June conference.
Defendants have also requested that all deadlines, in the scheduling order (DKT 46) are also pushed back thirty
(30) days in light of this Covid extension. Plaintiff agrees to that also.
Defendants are aware of this motion request for extension and the parties are in agreement.
We thank you respectfully for your consideration of this matter and hope this letter finds all well and in good
health.
Respectfully submitted,
/S/Samantha Siva Kumaran
Samantha S. Kumaran (Plaintiff) / cc. Ellen Tobin.
